 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmpire Gas,IncorporatedandGregory Cooper. Case27-CA-46732 Substitute the attached notice for that of theAdministrative Law JudgeJune10, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn March 19, 1976, Administrative Law JudgeRichard J Boyce issued the attached Decision in thisproceeding Thereafter, the Respondent filed excep-tions and the General Counsel filed a brief in answerto the exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified IORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Em-pire Gas, Incorporated, Nederland, Colorado, its of-ficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order as somodified1Substitute the following as paragraph 1"1Cease and desist from"(a)Telling its employees they are to be dis-charged for engaging in protected concerted activi-ties and discharging its employees for engaging insuch activities"(b) In any other manner infringing upon therights guaranteed to its employees by Section 7 of theAct "iWe adopt the Administrative Law Judge's conclusion that Respondent sstatement to Cooper that he was to be fired for engaging in activities foundto be protected and concerted activities, and Respondent's subsequent dis-charge of Cooper, in each instance, violated Sec 8(a)(1) of the Act In hisrecommended Order, however, the Administrative Law Judge inadvertentlyfailed to include language defining the scope of the Order The discharge ofan employee for engaging in protected concerted activities is an unfair laborpractice which goes to the very heart of the Act and in such cases the Boardhas traditionally provided broad and injunctive language, constituting abroad order Accordingly, we shall modify the Administrative Law Judge sOrder to require that the Respondent cease and desist from in any othermanner infringing upon the rights guaranteed to its employees by Sec 7 ofthe ActN L R B v Entwistle Mfg Co120 F 2d 532 (C A 4 1941)SKRLDie Casting,Inc, 222 NLRB 119 (1976)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees the following rightsTo organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesIn recognition of these rights, we hereby notify ouremployees thatWE WILL NOT tell our employees they are to bedischarged for engaging in protected, concertedactivities and we will not discharge our employ-ees for engaging in those activitiesWE WILL NOT in any other manner interferewith the rights guaranteed to our employees bySection 7 of the National Labor Relations ActWE WILL offer to Gregory T Cooper immedi-ate and full reinstatement to his former positionor, if that position no longer exists, to a substan-tially equivalent position, without prejudice tohis seniority and other rights and privileges andmake him whole for any loss of earnings andother benefits suffered because of his unlawfuldischargeEMPIRE GAS, INCORPORATEDDECISIONSTATEMENT OF THE CASERICHARD J BOYCE, Administrative Law Judge This casewas heard before me in Denver, Colorado, on February 10,1976The charge was filed on September 24, 1975, byGregory T Cooper, in his individual capacity (hereincalledCooper) The complaint issued on November 13,1975, and alleges violations by Empire Gas, Incorporated(herein called Respondent), of Section 8(a)(1) of the Na-tional Labor Relations Act, as amendedThe parties were given opportunity at the hearing to in-troduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally A timely brief was filed forthe General Counsel224 NLRB No 92 EMPIREGAS, INC629IISSUESThe issues are whether Respondent, on about September15, 1975, threatened Cooper with discharge, and, on Sep-tember 18, did discharge him because of his protected con-certed activities, thereby violating Section 8(a)(1) in eachinstanceIIJURISDICTIONRespondent is a Missouri corporation, headquartered inLebanon, Missouri, engaged at numerous locations in theUnited States, including Nederland, Colorado, in the saleand distribution of bottled gas It annually purchases andcauses to be delivered into Colorado directly from outsidethat State goods and materials valued in excess of $50,000Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the ActIIILABOR ORGANIZATIONNo labor organization is involved in this proceedingIV THE ALLEGED UNFAIR LABOR PRACTICESA FactsRespondent's Nederland operation consisted, at relevanttimes, of a retail manager, a driver-salesman, and an officemanager or bookkeeper The retail manager was in charge,with power to hire and fire He was accountable to a divi-sion manager, who officed some 55 miles away in Love-land, and who visited the Nederland operation every weekor soCooper was the driver-salesman atNederland from Feb-ruary 1975 until discharged on September 18, 1975 Formost of this time, he received a monthly salary of $550,plus a 1 cent commission on each gallon delivered JohnMacDougall,as retailmanager, was Cooper'simmediatesuperior until August, when MacDougall quit He was suc-ceeded by Dennis Johnson, effective August 20 The divi-sion manager during this period, and thus the immediatesuperior of MacDougall and Johnson, was Cliff GoodwinOn August 15, in anticipation of Johnson's succeedingMacDougall, Goodwin met with Johnson and Cooper inNederland It was revealed during this meeting that Re-spondent was instituting a new bonus program in replace-mentof the 1-cent-per-gallon commission This disturbedCooper He reminded Goodwin of a $50-per-month raisehe had been promised when hired, upon completion of 2months' service and announced that he would be quittingthe next day if the raise were not forthcomingGoodwin told Cooper the next day that the raise hadbeen approved, and asked that he stay on Cooper agreedA week or so later, the Nederland operation received amemorandum from Robert W Plaster, company president,describing the new bonus program It stated, as Goodwinearlier had indicated, that "all existingcommission pro-grams willceaseto exist as of July 31, 1975 " Upset anew,Cooper prepared a letter for mailing to 112 ofRespondent's drivers around the countryThe letter,mailed September 13, statedDear Friend,It is imperative that we, the men who drive thetrucks and deliver the fuel for the Empire Gas Compa-ny, get our act together in the immediate future andput a stop to Mr Robert Plaster's "Bonus GrowthProgram"insofar asthis programdelineatesthe tenthof a cent per gallon commission paid to the companydriversWe cannot accept this unilateral cut of ourincome nor our unsolicited enrollment in a bogus pro-gram handed to us in August instead of thereal in-come of salary raises Simple mathematics show thatthe drivers of Empire Gas take a cut in last year's takehome pay A plant with a 500,000 gallonage last yearpaid $500 in commission to its drivers If this sameplant pumps a half milliongallons againthis yearthere will be no commission paid to its drivers Givenan optimistic growth factor of ten percent this plantwill pump 550,000 gallons this new year, and the com-missionpaid the driver (three man plant) will be $333commissionunder the "BogusGrowth Program" Thestandard 1/10 of a centcommissionwould be $550-an income loss of better than $200 What is your situa-tion9Are you expecting 10% growth, 5% growth, ormarginal growth9 In these troubledeconomic times,Robert Plaster cums [sic] with a growth program thatpromises to take all of last year's commission awayfrom you until it grows, and the more it grows, themore of last year's income will be returned to youAll of us drivers are in this together, and it is onlyby collective action that we can right the wrongWemust demand that our wages not be so capriciouslydealt with, and that the unilateral severance of com-missions paid to the men who drive the trucks anddeliver the fuel for this company bereinstated as perse the company policy manual Unless thereis recog-nition of our problem by the home offices in Lebanonby the end of this month (September), pumpno gas onthe first of October This will demonstrate solidarityand commitment to our just cause If no change isforthcoming, no gas will be pumped on the 17th and18th of October I am only going to reach some onethird of the Empire Gas plants, please carry this pro-gram on for the good of all of us driving for this com-pany, and write or communicate with at least three orfour other plants in yourareaIn the last three monthsfive managers have left the company in Northern Col-orado, but their actions lost much of their effect be-causethe men did not act collectively The success ofour venture will be directly proportional to the una-nimity with which we act All of us should also writeto Lebanon attention to Mr Plaster I wouldalso liketo hear from you yourself and will keep an account ofour strength of our new coalitionMost respectfully yours,Gregory T CooperGregory T CooperP 0 Box I I IRolhnsville, Colorado 80474 630DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 15, Retail Manager Johnson called Coop-er to the office, asking about the letter To Cooper's admis-sionof authorship, Johnson said that the "home office" inLebanon was "very upset" and that Goodwin would bethere the next day to fire Cooper I Goodwin did not arrivethe next day, but a second driver-salesman, one StevenWalker, was hired Then, on September 17, having receiveda copy of Cooper's letter, MacDougall, Johnson's prede-cessor,asked Johnson if he knew about it Johnson repliedthat he did and that Goodwin would be coming to Neder-land to fire Cooper because of it 2Goodwin came to Nederland September 18 CallingCooper and Johnson together, he announced that he wouldhave to let Cooper go because he had driven a companytruck home the night before and because he had been 15minutes latetowork that morning Goodwin explainedthat taking the truckhome was "againstcompany policy "Goodwin then raised the subject of Cooper's letter,askingto see a copy Cooper obliged Goodwin stated to him thatthe letter was not the reason for the dischargeCooper admittedly had been "slightly tardy" that morn-ing, and had driven a company truck home the night be-foreHis being tardy was unusual, never before promptingmanagementcomment As for taking a truck home, Coop-er had done this once or twice a week throughout his ten-ure-whenever the end of the day found him appreciablycloser to home than to the plant He was never admonishedfor this,3 indeed, MacDougall testified that he knew of nopolicy against it and had condoned Cooper's doing itGoodwin, who by all accounts made the discharge deci-sion,did not testify Respondent's counselrepresented thathe no longer works for the Company and could not belocatedGoodwin's successoras division manager, Bob Burns,testified that the company manual prohibits anyone butthe retailmanagersfrom taking trucks home Respondentdid not introduce the manual, however, andBurns assertedthat none had been brought to the hearing This failure toproduce a documentso centralto Respondent's defense,coupled with MacDougall's ignoranceof such a policy,compels the conclusion that the "policy" was ofad hocmanufacture for the elimination of Cooper Further sup-portive of this conclusion, MacDougall testified crediblyandwithout refutation that he observed one ofRespondent's trucks at the home of Cooper's replacementthe night of the day of Cooper's discharge1This is Cooper's credited version of the conversation Johnson testifiedthat, on Goodwin s orders, he gave Cooper a 2-week notice of discharge onSeptember 15 Cooper then asked, according to Johnson, if it was because ofthe letter and Johnson replied that he did not know Johnson added that hehad not heard of the letter at that time Cooper s recall articulation, forth-rightness,and overall demeanor were far more convincing than Johnson'sZMacDougall is credited regarding this conversation with JohnsonWhileMacDougall quit Respondent because of a fall[ing] out with higher man-agement, this is not sufficient reason to disbelieve him particularly sinceJohnson, although in the courtroom throughout MacDougall's testimonytook no exception to it3For the reasons cited above in fn 1, Cooper is credited over Johnsonthat he was never admonished for taking a truck home Johnson testified toraising the company policy with him 2 or so weeks before the dischargetelling him to discontinue the practiceB ConclusionsRespondent, in deciding to discharge Cooper, plainlywas motivated by his sending the protestletters to his fel-low drivers Not only did the discharge occur within about5 days after the letters were sent, but Retail Manager John-son reported to Cooper that the home office was "veryupset" about them, and that Division Manager Goodwinwas goingto discharge Cooper as a consequence Johnsonalso told MacDougall that Cooperwas goingto be firedbecause of the letters Further, as previouslydiscussed,Respondent's asserted reasons for the discharge-Cooper'staking the truck home and tardiness-were notably lackingin conviction In this regard, the failure of Goodwin, thedecision-maker, to testify-for whateverreason-scarcelyaided Respondent's cause SeeGoodyear Tire & Rubber Cov NLRB ,456 F 2d 465, 468 (C A 5, 1972)Remainingiswhether the sending of theletterswas anactivity protected by the Act The letters being in protest ofa change in a condition of employment-driver compensa-tion-and being intended to rally the drivers toa commoncause,it is concluded that their being sent was a protectedactivityAs stated inOwens-Corning Fiberglas Corp vNLRB ,407 F 2d 1357, 1365 (CA 4, 1969)The activity of a single employeein enlistingthe sup-port of his fellow employees for their mutual aid andprotection is as much "concerted activity"as is ordi-nary group activityWhether the employees to whom Cooper made his appealwere sympathetic to the causeis of nomoment To quotefromMushroom Transportation Company, Inc v N L R B,330 F 2d 683, 685 (C A 3, 1964)[I]nasmuch as almost any concerted activity for mutu-al aid and protection has to start with some kind ofcommunication between individuals, it would comevery near to nullifying the rights of organization andcollective bargaining guaranteed by Section 7 of theAct if such communications are denied protection be-cause of lack of fruitionSee alsoRossValleySavings & Loan Association,194NLRB 270, 276 (1971)It follows that the discharge of Cooper violated Section8(a)(1) of the Act It further follows that Johnson's disclo-sure to Cooper, before the discharge, that he was to befired for sending the letter interfered with Cooper's exer-cise of Section 7 rights, constituting an additional violationof Section 8(a)(1)Husky Oil Company,217 NLRB 430(1975),EvanWilliamsConstructionCo,208 NLRB 15(1973)CONCLUSIONS OF LAW1By Johnson's stating to Cooper that he was to be firedfor engaging in protected concerted activities, as foundherein, and by Respondent's thereafter discharging Coop-er, as found herein, Respondent in each instance engagedin unfair labor practices within Section 8(a)(1) of the Act EMPIRE GAS, INC6312These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the ActUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER4Respondent, Empire Gas, Incorporated, its officers,agents, successors, and assigns, shall1Cease and desist from telling its employees they are tobe discharged for engaging in protected concerted activi-ties,and from discharging its employees for engaging inthose activities2Take the following affirmative action(a)Offer to Gregory T Cooper immediate and full rem-statement to his former position, or, if that position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,and make him whole for any loss of earnings and other4 All outstanding motions inconsistent with this recommended Orderhereby are denied In the event no exceptions are filed as provided by Sec102 46 of the Rules and Regulations of the National Labor Relations Board,the findings conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposesbenefits suffered because of his unlawful discharge Back-pay shall be computed in accordance with FW Wool-worth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co,138 NLRB 716 (1962)(b) Preserve and make available, upon request, to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder(c)Post at its place of business in Nederland, Colorado,the attached notice marked "Appendix " 5 Copies of thenotice, on forms provided by the Regional Director forRegion 27, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily postedReasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material(d)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith5 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading `Posted by Orderof the National Labor Relations Board" shall read ` Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board